307 S.W.3d 717 (2010)
Mark I. SEVIER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93132.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2010.
Mark A. Grothoff, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 193 S.W.3d 365.

ORDER
PER CURIAM.
Mark Sevier (Movant) appeals from the judgment of the Circuit Court of Warren County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant contends that the motion *718 court erred in denying his claim that his appellate counsel was ineffective for failing to assert on direct appeal that the trial court erred in admitting hearsay testimony from the victim's mother.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).